Citation Nr: 0708601	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of 
surgery for a herniated nucleus pulposus at L5, with right 
leg pain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968, and from July 1973 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This decision granted service 
connection for residuals of surgery, herniated nucleus 
pulposus, L5 with right leg pain and assigned a 20 percent 
disability evaluation effective February 1, 1993.  

In June 2004, the RO granted service connection and a 
separate 10 percent rating for right L4 mild radiculopathy.  
No appeal was filed with respect to the rating assigned that 
disorder, and hence, it will not be addressed in this 
decision.
 
 
FINDINGS OF FACT
 
1.  For the period prior to September 25, 2003, residuals of 
surgery, herniated nucleus pulposus, L5 with right leg pain 
were not manifested by a severe limitation of lumbar motion; 
or an intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; or ankylosis 
of the lumbar spine; or fractured vertebra.
 
2.  For the period since September 26, 2003, the veteran's 
lumbar disorder has not been manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.
 
 
CONCLUSION OF LAW
 
Throughout the entire rating period the criteria for a rating 
in excess of 20 percent for residuals of surgery, herniated 
nucleus pulposus, with right leg pain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2003 and 
April 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In September 2006 the RO provided notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal attached to the 
Supplemental Statement of the Case.  
 
To the extent that VA failed to follow the chronological 
order set forth at 38 U.S.C.A. § 5103, the Board finds that 
the notices that were provided to the appellant since 
appropriately complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 
 
Background
 
At a February 2003 VA examination, it was noted that the 
veteran's symptomatology consisted of constant mild low back 
pain with frequent numbness at the lateral aspect of the 
right lower leg and foot.  The pain reportedly increased with 
prolonged sitting, bending, and any heavy lifting.  The pain 
improved with standing and walking.  When his pain worsened 
his range of motion decreased very slightly.  He got relief 
with the use of Darvocet most of the time.  Infrequently he 
reportedly needed to lie down flat and raise his legs higher 
than his body.  This maneuver always helped to relieve his 
symptoms.  Walking did not increase his pain and he did a 
great deal of walking for exercise.  He reported that his 
pain did not interfere with his job except to the extent that 
it had caused absences averaging two days per month due to 
his pain.
 
The examination showed a very normal gait and the veteran got 
in and out of the chair and off and on the examination table 
without difficulty.  Lying down on the examination table from 
a sitting position and sitting back up afterward, however, 
did involve some special maneuvers of rolling to his side.  
The straight leg test was consistent in supine and sitting 
positions and produced pain at about 60 degrees, but was 
negative for paresthesias.  The veteran's lateral right foot 
and leg demonstrated a decrease in sharp versus dull 
sensation.  His ankle strength was normal in both 
dorsiflexion and plantar flexion.  Deep tendon reflexes at 
the knees and ankles were 1+ throughout.  His lumbar spine 
range of motion was measured as 60 degrees of flexion, 15 
degrees of extension, 15 degrees of right lateral bending, 
and 20 degrees of left lateral bending.  The examiner noted 
that the veteran reported a perception of weakness in the 
right leg though it was not weak enough to prevent him from 
climbing stairs normally.  The examiner indicated that no 
weakness was detected with clinical examination.
 
February 2003 VA lumbosacral x-rays showed six non rib 
bearing lumbar type vertebral bodies.  There was no evidence 
of acute fracture, subluxation or dislocation.  The alignment 
of the lumbar spine was within normal limits.  The bone 
appeared normally mineralized.
 
At his May 2004 VA examination, the veteran reported constant 
pain in his right low back going into his right buttock.  He 
also had numbness in the lateral and dorsal right foot.  
There was no weakness, bowel or bladder incontinence, or 
erectile dysfunction.  The veteran did not use a brace, cane, 
or crutch.  He took Darvocet with relief.  He had no episodes 
of physician directed bed rest in the last 12 months.  He 
reported that he was unable to have sexual intercourse 
because of pain with moving.  He reportedly was unable to use 
a push lawnmower, unable to squat repetitively, unable to sit 
for more than 30 minutes, and unable to stand for more than 
30 minutes, and unable to walk more than 100 yards.  
 
He worked as a Veterans Administration service representative 
in a sedentary position.  He reported no specific job 
restrictions except that he was unable to lift a big heavy 
book from floor level.  He reported that the back pain flared 
four to five times a month, lasting a day during which he was 
able to sit and work, but had minimal additional activities.  
During flare ups it was reportedly painful to move even out 
of his chair at his desk.
 
The examination showed the veteran walked without a limp, and 
moved well without difficulty.  He got off the examination 
table with visible signs of pain.  Examination of the 
lumbosacral spine showed flattening and a 9 cm well healed 
surgical scar.  There was no tenderness and no spasm.  He had 
right lateral bending of 0 to 10 degrees, left lateral 
bending of 0 to 20 degrees which increased to 25 degrees, 
extension was from 0 to 25 degrees, flexion was 0 to 55 
degrees, right rotation was 0 to 20 degrees, and left 
rotation was 0 to 6 degrees with pain on all six ranges of 
motion.  There was no diminution of motion with repetitive 
testing.  The examiner stated that no "DeLuca criteria" 
were noted.  He had positive straight leg raising on the 
right and positive contralateral straight leg raising of the 
left leg.  He had 5/5 motor strength in the lower 
extremities.  He had 1+ deep tendon reflexes with 
accentuation bilaterally symmetrically at the knees and 
ankles.  He had normal sensation throughout both lower 
extremities with the exception of the right lateral ankle, 
lateral foot, and dorsal foot, which had decreased 
sensation.  He had no evidence of atrophy.  An addendum noted 
x-ray and MRI findings of degenerative disc disease and an 
intervertebral disc syndrome.  The examiner noted that all 
the above joints had no additional limitations due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  
 
At his November 2005 VA examination the veteran reported 
constant mild low back pain.  The veteran also reported 
occasional tingling in the lateral aspect of the right foot, 
including the third, fourth, and fifth toes.  The tingling 
occurred most frequently with prolonged sitting, but it 
always resolved with standing and walking or some other 
postural movement.  His pain was worse with strenuous use, 
but this did not lead to a change in range of motion or other 
function.  He reported no incapacitating episodes.  He could 
walk without limits and could climb stairs with pain.  His 
activities of daily living were not impaired, nor were his 
occupational activities.  He used pain medication very 
infrequently.  It was noted that the veteran had an 
electromyogram less than a year ago, which reportedly showed 
some degree of radiculopathy.  
 
The examination showed normal posture and gait without the 
use of any assistive devices.  The spine curvature was 
normal.  There was no palpable spasm and no tenderness.  He 
demonstrated 60 degrees of flexion, 20 degrees of extension, 
30 degrees of lateral bending to the left, 15 degrees to the 
right, and 30 degrees of rotation in each direction with pain 
reported at each of the extremes only.  There was, however, 
no objective pain behavior observed.  Normal range of motion 
was noted as 45 degrees of flexion, 30 degrees of extension, 
30 degrees of lateral bending and 45 degrees of rotation.  
Tendon reflexes were 1+ each at the knees and ankles.  Lower 
extremity strength and sensory responses were normal.  
Straight leg testing was fully negative in the sitting 
position while in the supine position it was still negative 
on the left side.  Elevation of the right leg to 60 degrees 
produced complaints of right lower quadrant pain without 
radiation.
 
It was noted that x-rays performed at the facility a year ago 
found a congenital variation of L5 with a bony bridge to the 
sacrum on the right side but no fractures, dislocations, or 
arthropathy.  The impression was currently normal examination 
of the lumbar spine with minimal range of motion impairment 
and history of prior surgery.  An addendum indicated no pain 
on motion or flare-ups on any of the above joints except as 
stated above.  All above joints had no additional limitations 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.
 
VA records dated in December 2005 showed electromyogram 
results as mild right sural sensory neuropathy, which might 
be related to adult onset diabetes mellitus; right chronic 
acute L4 and S1 radiculopathies as well as chronic right L5 
radiculopathy.  
 
Treatment notes indicated that veteran was seen with a long 
history of back pain.  He stated he had seen a neurologist 
and back surgeon who found magnetic resonance imaging 
evidence of scarring that caused nerve root compression.  
Surgery was not elected as it might increase the scar tissue, 
so the veteran used Darvocet only once a day maximum to avoid 
addiction.
 
Criteria
 
In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.   
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).
 
When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain. 
 DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.
 
The veteran filed his claim for an increased rating in 
January 2003.
 
While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).
 
The veteran was notified of the change in criteria by a 
September 2006 supplemental statement of the case.
 
The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes. 
 Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Under Diagnostic Code 5010 
(2006), traumatic arthritis is rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005), degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) a 
moderate limitation of motion warranted a 20 percent 
disability rating.  A severe limitation of lumbar motion 
warranted a 40 percent disability rating.  
 
Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.
 
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrants a 40 percent rating.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).
 
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.   38 C.F.R. § 4.71a
 
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.
 
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Id.
 
New Regulations (effective on and after September 26, 2003). 
 

As noted above under 38 C.F.R. § 4.71a (2006), a lumbar 
disorder such as that presented in this case is evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.   

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.
 
Analysis
 
When the veteran's service connected residuals of surgery, 
herniated nucleus pulposus, L5 with right leg pain are 
evaluated under the old rating criteria, and in light of all 
pertinent medical records, including reported degrees of 
lumbar motion, and effects of pain on use (38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), it is 
found that the disorder is productive of no more than 
moderate limitation of lumbar motion, warranting a 20 percent 
evaluation under Diagnostic Code 5292.  The February 2003 VA 
examination showed flexion to 60 degrees, extension to 15 
degrees, lateral flexion to 15 degrees of right lateral 
bending, and 20 degrees of left lateral bending.  There was 
no medical evidence of muscle spasm and no demonstrable 
vertebral deformity.  In addition, the examiner indicated 
that no weakness was detected with clinical examination.  X-
rays showed the bone to be normally mineralized.  
 
From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243). The February 2003 
examination showed no medical evidence supporting a rating 
greater than 20 percent under Diagnostic Code 5293.  The 
medical evidence did not show intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Hence, there is no basis for rating based on 
incapacitating episodes.
 
The symptoms which are attributable to the veteran's service-
connected lumbar disability are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 20 percent rating under the new criteria.  The 
November 2005 VA examination showed normal posture and gait 
without the use of any assistive devices.  There were no 
palpable spasm and no tenderness.  Flexion was to 60 degrees, 
extension to 20 degrees, lateral bending to the left was to 
30 degrees, 15 degrees to the right, 30 degrees of rotation 
in each direction, with pain reported at each of the extremes 
only.  An addendum indicated no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.
 
When the residuals of surgery, herniated nucleus pulposus, L5 
with right leg pain are evaluated under the new rating 
criteria, no more than a 20 percent rating is warranted, as 
the medical evidence does not show that the veteran had 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.
 
The Board again notes that in a June 2004 rating decision, 
the veteran was granted a separate 10 percent disability 
evaluation for right L4 mild radiculopathy effective 
September 26, 2003.   An appeal has not been presented with 
respect to that rating, and hence, it is not before the 
Board.
 
In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, it must be denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of surgery, herniated nucleus pulposus, with right 
leg pain is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


